DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-078333 was received on 22 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 17 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 17 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a printing apparatus wherein in a case where a second page is printed subsequent to a first page, in a case where a predetermined condition concerning the recovery operation is met, the control unit causes, after completion of the printing of the first page and prior to start of the printing of the second page, the recovery unit to perform the recovery operation after causing the cutting unit to cut the printing medium, and in a case where the predetermined condition is not met, the control unit causes the printing unit to start the printing of the second page without causing the cutting unit to cut the printing medium after the completion of the printing of the first page.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-15 are allowed because they depend from Claim 1.
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 16 is that applicants claimed invention includes a control method of a printing apparatus wherein in a case where a second page is printed subsequent to a first page, in a case where a predetermined condition concerning the recovery operation is met, after completion of the printing of the first page and prior to start of the printing of the second page, causing the recovery unit to perform the recovery operation after causing the cutting unit to cut the printing medium, and in a case where the predetermined condition is not met, causing the printing unit to start the printing of the second page without causing the cutting unit to cut the printing medium after the completion of the printing of the first page.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 17 is that applicants claimed invention includes a non-transitory computer readable storage medium storing a program which causes a computer to execute a control method of a printing apparatus wherein in a case where a second page is printed subsequent to a first page, in a case where a predetermined condition concerning the recovery operation is met, after completion of the printing of the first page and prior to start of the printing of the second page, causing the recovery unit to perform the recovery operation after causing the cutting unit to cut the printing medium, and in a case where the predetermined condition is not met, causing the printing unit to start the printing of the second page without causing the cutting unit to cut the printing medium after the completion of the printing of the first page.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

US PGPub 2020/01556367 A1 to Nishio discloses a printing apparatus having a maintenance operation and a cleaning operation for the printhead nozzles and a cutting operation for cutting the paper.  However, Nishio does not disclose wherein in a case where a second page is printed subsequent to a first page, in a case where a predetermined condition concerning the recovery operation is met, the control unit causes, after completion of the printing of the first page and prior to start of the printing of the second page, the recovery unit to perform the recovery operation after causing the cutting unit to cut the printing medium, and in a case where the predetermined condition is not met, the control unit causes the printing unit to start the printing of the second page without causing the cutting unit to cut the printing medium after the completion of the printing of the first page.

US PGPub 2019/0210371 A1 to Le et al. discloses a printing apparatus to perform recovery operation to the nozzles between pages printed, however does not disclose wherein in a case where a second page is printed subsequent to a first page, in a case where a predetermined condition concerning the recovery operation is met, the control unit causes, after completion of the printing of the first page and prior to start of the printing of the second page, the recovery unit to perform the recovery operation after causing the cutting unit to cut the printing medium, and in a case where the predetermined condition is not met, the control unit causes the printing unit to start the printing of the second page without causing the cutting unit to cut the printing medium after the completion of the printing of the first page.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853